Citation Nr: 0815817	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-27 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for the 
service-connected residuals of a fracture to the right fifth 
metacarpal (little finger).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, denying the veteran's claim for a 
compensable disability rating for service-connected residuals 
of a fracture to the right fifth metacarpal.  


FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the right fifth metacarpal consist of subjective complaints 
of pain, numbness, and tingling, decreased grip strength, 
decreased flexion and extension.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
residuals of a fracture to the right fifth metacarpal have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5227 & 5230 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him to submit evidence 
showing that his service-connected disability had increased 
in severity, and he was told he could demonstrate this 
through medical reports or lay evidence describing how his 
disability had worsened.  The veteran was also told of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit any other evidence in his possession to 
the RO.  Based on the information provided in this 
communication, the veteran could be expected to understand 
from the RO what was needed to support his claim.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, the veteran 
described the impact on his employment to the VA examiner in 
July 2005, stating that he has been unable to work since 
2004.  VA also received a highlighted copy of the rating 
decision this appeal is based on, indicating that the veteran 
had reviewed the document.  The rating decision specifically 
states that amputation is required for a compensable rating 
of the fifth metacarpal.  Based on this evidence, it would 
appear the veteran had actual knowledge of what was required, 
and the notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained records of the veteran's 
outpatient medical treatment with VA, and he was afforded VA 
examination in July 2005 for the claim currently on appeal.  
Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2007).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  

VA's criteria for evaluation of finger injuries provide for a 
noncompensable evaluation for ankylosis of the little finger, 
whether it is favorable or unfavorable.  38 C.F.R § 4.71a, 
Diagnostic Code 5227 (effective from August 26, 2002).  A 
noncompensable rating is the only schedular rating available 
for this disorder.  The rating schedule indicates that VA can 
also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.  

The rating criteria also provide evaluations for limitation 
of motion of fingers.  For the little finger, the only 
schedular rating provided is a noncompensable rating for any 
degree of limitation of motion, whether it affects the minor 
or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(2007).  

Analysis

Upon application of Diagnostic Code 5227, the veteran's 
service-connected residuals of a fracture of the right fifth 
metacarpal, or little finger, were rated noncompensable as of 
June 1999, and this rating was affirmed in a September 2005 
rating decision.  The veteran contends he is entitled to a 
disability rating in excess of this amount, but the Board 
finds that the evidence does not support this contention.  

As referenced above, the only available disability rating for 
the veteran's service-connected fifth metacarpal is a 
noncompensable disability rating.  That is the maximum 
permitted under the law for the veteran's disability, unless 
there has been amputation, or unless there is sufficient 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Note to 
Diagnostic Code 5227.  

Under Diagnostic Code 5227, unfavorable or favorable 
ankylosis of the ring or little finger results in a 
noncompensable disability rating.  The report of a July 2005 
VA examination indicates that the fingers on the veteran's 
right hand were fixed in a flexed position.  However, the 
Diagnostic Code is clear that even though the veteran's right 
little finger is ankylosed, no compensable disability rating 
would be warranted.  Therefore, under Diagnostic Code 5227, a 
compensable disability rating cannot be assigned.  

Under Diagnostic Code 5230, any limitation of motion of the 
finger, regardless of the severity, is rated as 
noncompensable.  Therefore, even though the veteran's July 
2005 VA examination does indicate that the veteran's fifth 
metacarpal is limited in its motion, the Board cannot assign 
a compensable disability rating based on this Diagnostic Code 
either.  

Finally, the Board must address the exceptions to a 
noncompensable rating for disabilities to the right fifth 
metacarpal outlined in a Note to Diagnostic Code 5227.  While 
the examiner did note a limitation of motion in the veteran's 
right hand, a weakened grip, and a loss of the ability to use 
tools with his right hand, the examiner did not attribute 
this to the residuals of the veteran's fifth finger injury.  
The examiner noted evidence of mild median entrapment 
neuropathy across the wrist and mild right carpal tunnel 
syndrome - disorders the veteran is not service connected 
for.  

Additionally, the veteran's fifth finger cannot be rated as 
if it were amputated.  Neither the veteran's complaints nor 
the clinical evidence demonstrates or approximates loss of 
use of the fifth finger.  While the veteran is unable to use 
tools with his right hand, there is no suggestion that no 
effective function remains other than that which would be 
equally well served by an amputation of the finger.  
Therefore, a compensable disability rating cannot be assigned 
for residuals of a fracture of the fifth right metacarpal 
under the exceptions to Diagnostic Code 5227 either.  

Finally, consideration has been given to whether an increased 
disability rating is warranted for the veteran's right little 
finger disability based on functional loss due to pain, 
weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 
4.45 and the directives set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Johnston v. Brown, Vet. App. 80, 85 (1997).  In 
this case, the veteran is receiving a noncompensable 
evaluation for his right little finger disorder under 
Diagnostic Code 5227.  This is the maximum rating permitted.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 will not be considered further.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, there are those exceptional cases where 
the schedular evaluations are found to be inadequate, and an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  To qualify for an 
extraschedular evaluation, there must be a finding that the 
case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedule 
standards.  

There is no suggestion in the objective record that the 
veteran's service-connected residuals of a fractured fifth 
finger, standing alone, has markedly interfered with his 
ability to work, nor is there any indication that he has 
required frequent periods of hospitalization for the 
treatment of his residual fracture.  Therefore, the Board 
finds no exceptional circumstances in this case that would 
warrant referral for consideration of an extraschedular 
evaluation.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained more or less constant 
throughout the course of the period of the appeal, and as 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to a 
compensable disability rating for the service-connected 
residuals of a right little finger fracture.  The claim must 
be denied.


ORDER

The veteran's claim for a compensable disability rating for 
the service-connected residuals of a fracture of the right 
fifth metacarpal is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


